
	
		I
		111th CONGRESS
		1st Session
		H. R. 2784
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a loan repayment program for qualifying
		  physicians and nurse practitioners participating in the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Partnership to Improve Seniors Access to Medicare Act.
		2.Loan repayment
			 program for qualifying physicians and nurse practitioners participating in
			 Medicare
			(a)LoansThe
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall establish a program of entering into contracts
			 with eligible individuals under which—
				(1)the eligible
			 individual agrees—
					(A)to serve as a
			 physician or nurse practitioner who is a participating physician or supplier
			 (as defined in section 1842(h)(1) of the Social Security Act (42 U.S.C.
			 1395u(h)(1))); and
					(B)subject to
			 subsection (b), to accept, to the greatest extent possible, Medicare
			 individuals who seek the services of such eligible individual; and
					(2)the Secretary
			 agrees to pay on behalf of the eligible individual, for each year the eligible
			 individual is in compliance with subparagraphs (A) and (B) of paragraph (1),
			 not more than $20,000 of the principal and interest on government and
			 commercial loans received by the eligible individual regarding the
			 undergraduate or graduate education (or both) of the eligible
			 individual.
				(b)Requirement
				(1)In
			 generalSubject to paragraph (2), for an eligible individual to
			 be in compliance with subsection (a)(1)(B) with respect to a year, at least 30
			 percent of the number of individuals to whom the eligible individual furnishes
			 services during such year must be Medicare individuals.
				(2)Application to
			 group practicesIn the case of an eligible individual in a
			 medical group practice, for such individual to be in compliance with subsection
			 (a)(1)(B) with respect to a year, at least 30 percent of the number of
			 individuals to whom such group practice furnishes services during such year
			 must be Medicare individuals.
				(c)Eligible
			 individualsIn this section, the term eligible
			 individual means an individual who—
				(1)has a degree in
			 medicine or osteopathic medicine or who is certified as a nurse practitioner;
			 and
				(2)submits to the
			 Secretary an application for a contract described in subsection (a), in a
			 manner and time, and containing such information, as specified by the
			 Secretary.
				(d)Medicare
			 individual definedIn this section, the term Medicare
			 individual means an individual who is entitled to benefits under part A
			 of title XVIII of the Social Security Act and enrolled under part B of such
			 title.
			(e)Authorization of
			 AppropriationsTo carry out this section, there is authorized to
			 be appropriated such sums as are necessary for each of the fiscal years 2009
			 through 2014.
			
